DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Figs. 28-31 (claims 1-13) in the reply filed on 28 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application 15/427,411.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: references 99b, 42b in Fig. 7, reference 145i in Fig. 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities: the end of the claim needs a period (“.”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the fluid inlet channel comprises an inlet opening corresponding to the inlet opening of the housing” is indefinite because it is unclear if the term “corresponding” means that the two inlet openings are the same opening OR if the two inlet openings are coaxial. For examination purposes, a fluid inlet channel inlet opening that is either the same as the “inlet opening of the housing” or is coaxial with the “inlet opening of the housing” will be interpreted as anticipating this limitation.
Regarding claim 1, the term “the inlet opening” in line 9 is indefinite because it is unclear if the inlet opening is that of the fluid inlet channel or if it is the inlet opening of the housing. For examination purposes, either interpretation, the “inlet opening of the fluid inlet channel” or the “inlet opening of the housing,” that is disclosed in prior art will be interpreted as anticipating or rendering obvious this limitation.
Regarding claim 1, the term “an opening direction” for any of the lateral opening section, the inlet opening, or the frontal opening section is indefinite because it is unclear if the “opening direction” refers to a specific dimension of the opening or if the “opening direction” is merely a direction (e.g. left, right, up, 
Regarding claim 1, the limitation “a wall section which is arranged flush with said lateral opening section” is indefinite because it is unclear how a structural element (i.e. the wall section) can be considered flush with an opening (i.e. the lateral opening section) as defined in the claim. Based on Figures 28-31 (the elected embodiment), it appears that the wall section 135h defines part of the lateral opening section 133h. For examination purposes, prior art that teaches a wall section that defines part of a lateral opening will be interpreting as anticipating a “wall section which is arranged flush with” the lateral opening.
Regarding claim 1, the term “the inlet opening” in line 16 is indefinite because it is unclear if the inlet opening is that of the fluid inlet channel or if it is the inlet opening of the housing. For examination purposes, either interpretation, the “inlet opening of the fluid inlet channel” or the “inlet opening of the housing,” that is disclosed in prior art will be interpreted as anticipating or rendering obvious this limitation.
Claims 2-7 are rejected for incorporating the above limitations due to their respective dependencies on claim 1 and because they fail to resolve the issues of indefiniteness described above.
Regarding claim 2, the limitation “an edge of the wall section is arranged flush with the lateral opening section” is indefinite because it is unclear how a structural element (i.e. the edge of the wall section) can be considered flush with an opening (i.e. the lateral opening section) as defined in the claim. Based on Figures 28-31 (the elected embodiment), it appears that the wall section 135h defines part of the lateral opening section 133h. For examination purposes, prior art that teaches a wall section (and therefore edge of said wall section) that defines part of a lateral opening will be interpreting as anticipating an “edge of the wall section which is arranged flush with” the lateral opening.
Regarding claim 8, the term “an opening direction” for any of the lateral opening section, the channel inlet opening, or the frontal opening section is indefinite because it is unclear if the “opening direction” refers to a specific dimension of the opening or if the “opening direction” is merely a direction (e.g. left, right, up, down). For examination purposes, in view of the instant specification, the “opening direction” will be interpreted as either an axis or a dimension of each respective opening.
Regarding claim 8, the limitation a “wall section being arranged flush with said lateral opening section” is indefinite because it is unclear how a structural element (i.e. the wall section) can be considered flush with an opening (i.e. the lateral opening section) as defined in the claim. Based on Figures 28-31 (the elected embodiment), it appears that the wall section 135h defines part of the lateral opening section 133h. For examination purposes, prior art that teaches a wall section that defines part of a lateral opening will be interpreting as anticipating a “wall section which is arranged flush with” the lateral opening.
Claims 9-13 are rejected for incorporating the above limitations due to their respective dependencies on claim 8 and because they fail to resolve the issues of indefiniteness described above.
Regarding claim 9, the limitation “an edge of said wall section is arranged flush with said lateral opening section” is indefinite because it is unclear how a structural element (i.e. the edge of the wall section) can be considered flush with an opening (i.e. the lateral opening section) as defined in the claim. Based on Figures 28-31 (the elected embodiment), it appears that the wall section 135h defines part of the lateral opening section 133h. For examination purposes, prior art that teaches a wall section (and therefore edge of said wall section) that defines part of a lateral opening will be interpreting as anticipating an “edge of the wall section which is arranged flush with” the lateral opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo, Jr. et al (US 7069928, hereinafter “Waldo”) in view of Clawson et al (US 6363930).
Regarding claim 1, Waldo discloses: 
A heat and moisture exchanger or humidification moisture exchanger (HME) device (10; Fig. 1) for use in a closed breathing circuit of a ventilation system (Col. 2:58-60 – “device 10 maintains the continuity of a closed ventilator circuit without interruption of the ventilation circuit to a patient”), the device (10) comprising: a housing (12, 18; Fig. 2) with an inlet opening (see Image 1 below) and an outlet opening (Image 1), wherein the housing (12, 18) comprises an inlet-side housing half (12) and an outlet-side housing half (18), wherein a fluid inlet channel (14) is arranged in the inlet-side housing half (12), wherein the fluid inlet channel (14) comprises a passage opening (24) (Col. 2:13-14 – “passageway 24 in conduit 14 leads inwardly though the exterior side 22 of housing 12”), wherein the fluid inlet channel (14) comprises an inlet opening corresponding to the inlet opening of the housing (12, 18) (the inlet opening indicated in Image 1 is the same for both the fluid inlet channel 24 and the housing half 12), wherein the housing (12, 18) comprises an HME chamber (Image 1) arranged between the inlet opening and the outlet opening (Image 1) for receiving an HME medium (38) and a bypass channel (46), wherein the passage opening (24) comprises a lateral opening section (see Image 2 below) and a frontal opening section (26), wherein an opening direction (Image 2) of the lateral opening section (Image 2) is directed perpendicular to an opening direction (Image 2) of the inlet opening (Image 1) of the fluid inlet channel (14) and of the frontal opening section (26) (the lateral opening section has an extending direction as shown in Image 2 that is perpendicular to the direction of flow directly between the inlet opening and the frontal opening section 26), wherein said fluid inlet channel (14) comprises a wall section (16) (The fluid inlet channel 14 comprises a passageway that comprises the lateral opening section as annotated in Image 2; the lateral opening section is an opening that is between the two housing halves, meaning exterior sides 16 and 22 define the lateral opening section. As a result, the wall section 16 can be considered part of the fluid inlet channel 14) which is arranged flush with said lateral opening section in said fluid inlet channel (14) (because wall 16 defines the lateral opening section, it is considered flush with the lateral opening section, as detailed in the 112(b) rejection above) in parallel to the opening direction of said lateral opening section (both the wall 16 and the lateral opening direction defined in Image 2 extend horizontally in Fig. 3); and a switching mechanism (28) switching over between an HME mode (Fig. 3) providing an HME fluid passage from the inlet opening (Image 1) through the HME chamber to the outlet opening (Image 1) (Col. 2:34-44 – the HME mode disclosed in Fig. 3 directs air flow from the inlet opening in fluid inlet channel 14 through the HME material 38 to the outlet opening of conduit 20) and a bypass mode (Fig. 4) providing a fluid bypass passage from the inlet opening (Image 1) past the HME chamber through the bypass channel (46) to the outlet opening (Image 1) (Col. 2:34-44 – the bypass mode disclosed in Fig. 4 directs air flow from the inlet opening in conduit 14 through the bypass channel 46 and past the HME material 38 to the outlet opening of conduit 20), wherein the bypass channel (46) is blocked from the HME chamber in the bypass mode (Fig. 4) (the walls that form channel 46 fluidly isolate the channel 46 from the HME chamber defined in Image 1), wherein the passage opening (24) is directed into the HME chamber when the switching mechanism (28) is in the HME mode (Fig. 3) (Col. 2:40-44 – “when the use of the HMEM is required the apparatus 10 merely needs to have its middle housing 28 rotated so that the second rotatable position shown in FIG. 3 is achieved. In this position air and moisture from or to the patient must pass through the HMEM”) and is directed into the bypass channel (46) when the switching mechanism (28) is in the bypass mode (Fig. 4) (Col. 35-40 – “by turning middle housing 28 to a first rotatable position seen in FIG. 4 the tube 46 lines up axially with passageways 24 and 26 and grooves 51 and 57 respectively so there is no obstruction to the flow of air or liquids through the apparatus”).  
Waldo discloses all of the elements of the claim but is silent regarding the “the fluid inlet channel and the inlet-side housing half are arranged rotatably in relation to one another.” However, Clawson teaches an HME device (510; Fig. 13) with an inlet (514) that is constructed as a separate part from the inlet side housing (534) of the device such that the “inlet 514 can be rotated about first housing section 534” (Col. 15:41-55). Clawson further teaches that providing such a rotatable inlet “allows for a substantial amount of flexibility in orienting the housing and/or the tracheal tube device so as to effectively reduce the risk of trauma to the patient caused by movement of apparatus 510 or any of its component parts” (Col. 15:51-55). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fluid inlet channel of Waldo to incorporate the rotatable relationship between the fluid inlet channel and the housing as taught by Clawson in order to increase flexibility of the apparatus and thereby reduce risk of trauma to the patient when manipulating the device. 

Image 1. Annotated portion of Fig. 3

    PNG
    media_image1.png
    687
    578
    media_image1.png
    Greyscale


Image 2. Annotated portion of Fig. 3

    PNG
    media_image2.png
    687
    578
    media_image2.png
    Greyscale

Regarding claim 2, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 1, wherein: an edge (48) of the wall section (16) is arranged flush with the lateral opening section (because wall 16, including edge 48 of the wall, defines the lateral opening section, it is considered flush with the lateral opening section, as detailed in the 112(b) rejection above).  
Regarding claim 3, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 1, wherein: the bypass channel (46) is arranged radially outward from the fluid inlet channel (14) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of the fluid inlet channel 14).  
Regarding claim 4, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 1, wherein: the bypass channel (46) is arranged radially outward from the passage opening (24) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of the passage opening 24).  
Regarding claim 5, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 1, wherein: the bypass channel (46) is arranged radially outward from the fluid inlet channel (14) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of the fluid inlet channel 14).  
Regarding claim 6, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 1, wherein: the bypass channel (46) is arranged radially outward from the inlet and outlet openings of the housing (12, 18) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of the inlet and outlet openings of the housing 12, 18).  
Regarding claim 7, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 2, wherein: the bypass channel (46) is arranged radially outward from the passage opening (24), the fluid inlet channel (14), and the inlet and outlet openings of the housing (12, 18) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of between the passage opening 24 of the fluid inlet channel 14, the inlet opening, and the outlet opening of the housing 12, 18).  
Regarding claim 8, Waldo discloses: 
A heat and moisture exchanger or humidification moisture exchanger (HME) device (10; Fig. 1) comprising:  52a housing (12, 18; Fig. 2) with an inlet-side housing half (12) defining a housing inlet opening (Image 1 – the “inlet opening” is the same as this “housing inlet opening”), and with an outlet-side housing half (18) defining a housing outlet opening (Image 1 – the “outlet opening” is the same as this “housing outlet opening”); a fluid inlet channel (14), said fluid inlet channel defining a passage opening (24) (Col. 2:13-14 - “passageway 24 in conduit 14 leads inwardly though the exterior side 22 of housing 12”), said fluid inlet channel (14) defining a channel inlet opening corresponding to said housing inlet opening (Image 1) (the inlet opening indicated in Image 1 is the same for both the fluid inlet channel 14 and the housing half 12), said housing (12, 18) defining an HME chamber (Image 1) arranged between said housing inlet opening and said housing outlet opening (Image 1), said HME chamber (Image 1) being configured to receive an HME medium (38), said housing (12, 18) defining a bypass channel (46), said fluid inlet channel (14) defining a lateral opening section (Image 2) and a frontal opening section (26), wherein an opening direction (Image 2) of said lateral opening section (Image 2) is perpendicular to an opening direction (Image 2) of said channel inlet opening (Image 2 – the opening direction of the channel inlet opening is the same as the “opening direction of the inlet opening and of the frontal opening section” in Image 2) and is perpendicular to an opening direction (Image 2) of said frontal opening section (Image 2 – the opening direction of the channel inlet opening is the same as the “opening direction of the inlet opening and of the frontal opening section” in Image 2); a wall section (16) in said fluid inlet channel (14) arranged parallel to said opening direction (Image 2) of said lateral opening section (The fluid inlet channel 14 comprises a passageway that comprises the lateral opening section as annotated in Image 2; the lateral opening section is an opening that is between the two housing halves, meaning exterior sides 16 and 22 define the lateral opening section. As a result, the wall section 16 can be considered part of the fluid inlet channel 14), said wall section (16) being arranged flush with said lateral opening section (because wall 16 defines the lateral opening section, it is considered flush with the lateral opening section, as detailed in the 112(b) rejection above); and a switching mechanism (28) switching between an HME mode (Fig. 3) providing an HME fluid passage from said housing inlet opening (Image 1) through the HME chamber (Image 1) to said housing outlet opening (Image 1) (Col. 2:34-44 – the HME mode disclosed in Fig. 3 directs air flow from the inlet opening in conduit 14 through the HME material 38 to the outlet opening of conduit 20) and a bypass mode (Fig. 4) providing a fluid bypass passage from said housing inlet opening (Image 1) past said HME chamber through said bypass channel (46) to said housing outlet opening (Image 1) (Col. 2:34-44 – the bypass mode disclosed in Fig. 4 directs air flow from the inlet opening in conduit 14 through the bypass channel 46 and past the HME material 38 to the outlet opening of conduit 20), wherein said bypass channel (46) is blocked from said HME chamber in said bypass mode (Fig. 4) (the walls that form channel 46 fluidly isolate the channel 46 from the HME chamber defined in Image 1), said passage opening (24) being directed into said HME chamber when said switching mechanism (28) is in said HME mode (Fig. 3) (Col. 2:40-44 – “when the use of the HMEM is required the apparatus 10 merely needs to have its middle housing 28 rotated so that the second rotatable position shown in FIG. 3 is achieved. In this position air and moisture from or to the patient must pass through the HMEM”), said passage opening (24) being directed into said bypass channel (46) when said switching mechanism (28) is in said bypass mode (Fig. 4) (Col. 35-40 – “by turning middle housing 28 to a first rotatable position seen in FIG. 4 the tube 46 lines up axially with passageways 24 and 26 and grooves 51 and 57 respectively so there is no obstruction to the flow of air or liquids through the apparatus”).  
Waldo discloses all of the elements of the claim but is silent regarding the “fluid inlet channel being rotatably mounted in said inlet-side housing half.” However, Clawson teaches an HME device (510; Fig. 13) with an inlet (514) that is constructed as a separate part from the inlet side housing (534) of the device such that the “inlet 514 can be rotated about first housing section 534” (Col. 15:41-55). Clawson further teaches that providing such a rotatable inlet “allows for a substantial amount of flexibility in orienting the housing and/or the tracheal tube device so as to effectively reduce the risk of trauma to the patient caused by movement of apparatus 510 or any of its component parts” (Col. 15:51-55). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fluid inlet channel of Waldo to incorporate the rotatable relationship between the fluid inlet channel and the housing as taught by Clawson in order to increase flexibility of the apparatus and thereby reduce risk of trauma to the patient when manipulating the device. 
Regarding claim 9, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 8, wherein:  53an edge (48) of said wall section (16) is arranged flush with said lateral opening section (because wall 16, including edge 48 of the wall, defines the lateral opening section, it is considered flush with the lateral opening section, as detailed in the 112(b) rejection above).  
Regarding claim 10, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 8, wherein: said bypass channel (46) is arranged radially outward from said fluid inlet channel (14) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of the fluid inlet channel 14).  
Regarding claim 11, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 8, wherein: said bypass channel (46) is arranged radially outward from said passage opening (24) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of the passage opening 24).  
Regarding claim 12, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 8, wherein: said bypass channel (46) is arranged radially outward from said fluid inlet channel (14) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of the fluid inlet channel 14).  
Regarding claim 13, Waldo in view of Clawson discloses: 
A device (10) in accordance with claim 9, wherein: said bypass channel (46) is arranged radially outward from said passage opening (24), said fluid inlet channel (14), and said housing inlet and housing outlet openings (Image 1) (the bypass channel 46 is offset from the longitudinal axis (equivalent to the opening direction defined in Image 2) of between the passage opening 24 of the fluid inlet channel 14, the inlet opening, and the outlet opening of the housing 12, 18).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 3 and 10 be found allowable, claims 5 and 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783